DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al (US Pub 2012/0126276).
Regarding claim 1, Hori (fig. 10) teaches a display device (light emitting device 70) comprising:
a first electrode and a second electrode (electrodes 81b and 81a, [0093]) spaced from each other on a substrate (substrate 82, [0094]); and
a light-emitting element (light emitting element 10, [0093]) on the first electrode and the second electrode, wherein the light-emitting element comprises a first semiconductor layer (p-type layer 2c, [0109]) and a second semiconductor layer (n-type layer 2a]), an active layer (active layer 2b, [0051]) between the first semiconductor layer and the second semiconductor layer; and 
an insulating film (insulating layer 6, [0049]) surrounding at least a portion of the active layer,
wherein a first end portion of the insulating film (6) protrudes to extend beyond a first surface (bottom surface of layer 2c) of the first semiconductor layer, and wherein the first surface is an opposite surface of a second surface (top surface of layer 2c) of the first semiconductor layer facing the active layer.
Regarding claim 7, Hori (fig. 10) teaches the display device of claim 1, further comprising a first contact electrode (p-side pad electrode 4, [0049]) on the first electrode; and 
a second contact electrode (n-side electrode 5, [0049]) on the second electrode, wherein the first contact electrode contacts a first end portion (first end side portion) of the light-emitting element (10), and the second contact electrode contacts a second end portion (second end side portion) of the light-emitting element.
Regarding claim 8, Hori (fig. 10) teaches the display device of claim 7, wherein the first end portion of the light-emitting element (10) is on the second electrode, wherein the second end portion of the light-emitting element is on the first electrode, and wherein the first end portion of the insulating film (6) is located at the first end portion of the light-emitting element.
Regarding claim 14, Hori (fig. 4) teaches a light-emitting element (light emitting element 20, [0067]) comprising:
a first semiconductor layer (n-type layer 2a, [0051]) (p-type layer 2c, [0051])
a second semiconductor layer (p-type layer 2c, [0051]);
an active layer (active layer 2b, [0051]) between the first semiconductor layer and the second semiconductor layer; and 
an insulating film (insulating layer 6, [0049]) surrounding at least a portion of the active layer,
wherein a first end portion (region Sx, [0067]) of the insulating film protrudes to extend beyond a first surface (top surface of layer 2a) of the first semiconductor layer, and wherein the first surface is an opposite surface of a second surface (bottom surface of layer 2a) of the first semiconductor layer facing the active layer.
Regarding claim 16, Hori (fig. 4) teaches the light-emitting element of claim 14, wherein a third surface (bottom surface of layer 2c) of the second semiconductor layer (2c), which is an opposite surface of a fourth surface (top surface of layer 2c) facing the active layer, is parallel to the first surface of the first semiconductor layer.
Regarding claim 17, Hori (fig. 4) teaches the light-emitting element of claim 16, further comprising at least one electrode layer (p-side pad electrode 4, [0049]) on at least one of the first surface or the third surface.
Regarding claim 18, Hori (fig. 4) teaches the light-emitting element of claim 17, wherein the insulating film (6) surrounds at least a portion of the electrode layer (4) on the third surface of the second semiconductor layer.

Claims 1 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al (US Pub 2011/0024781).
Regarding claim 1, Fujimoto (fig. 2E) teaches a display device (light emitting device 5) comprising:
a first electrode and a second electrode (contact portions 135, [0075]) spaced from each other on a substrate (substrate 20, [0066]); and
a light-emitting element on the first electrode and the second electrode, wherein the light-emitting element comprises a first semiconductor layer (p-type cladding layer 102, [0109]) and a second semiconductor layer (n-type cladding layer 106, [0109]), an active layer (active layer 100, [0109]) between the first semiconductor layer and the second semiconductor layer; and 
an insulating film (insulating layer 152, [0111]) surrounding at least a portion of the active layer,
wherein a first end portion (step portion 151a, [0109]) of the insulating film protrudes to extend beyond a first surface (bottom surface of layer 104) of the first semiconductor layer, and wherein the first surface is an opposite surface of a second surface (top surface of layer 104) of the first semiconductor layer facing the active layer.
Regarding claim 11, Fujimoto (fig. 2E) teaches the display device of claim 1, wherein the light-emitting element further comprises at least one of electrode layers (contact layer 108, [0068]) on at least one of the first surface or a third surface of the second semiconductor layer, and wherein the third surface of the second semiconductor layer, which is an opposite surface of a fourth surface of the second semiconductor layer facing the active layer, is parallel to the first surface of the first semiconductor layer.
Regarding claim 12, Fujimoto (fig. 2E) teaches the display device of claim 1, wherein the insulating film (152) surrounds at least a portion of the electrode layer (108) located on the third surface of the second semiconductor layer.
Regarding claim 13, Fujimoto teaches the display device of claim 1, wherein the active layer (100) of the light-emitting element comprises at least one of GalnP, AlGalnP, GaAs, AlGaAs, InP, and InAs (AlGaInP, [0072]).
Regarding claim 14, Fujimoto (fig. 2E) teaches a light-emitting element comprising: 
a first semiconductor layer (p-type cladding layer 102, [0109]); 
a second semiconductor layer (n-type cladding layer 106, [0109]) on the first semiconductor layer; 
an active layer (active layer 100, [0109]) between the first semiconductor layer and the second semiconductor layer; and 
an insulating film (insulating layer 152, [0111]) surrounding at least a portion of the active layer, wherein a first end portion (step portion 151a, [0109]) of the insulating film protrudes to extend beyond a first surface (bottom surface of layer 104) of the first semiconductor layer, and wherein the first surface is an opposite surface of a second surface (top surface of layer 104) facing the active layer. 
Regarding claim 15, Fujimoto teaches the light-emitting element of claim 14, wherein the active layer comprises at least one of GalnP, AlGalnP, GaAs, AlGaAs, InP, or InAs (AlGaInP, [0072]).
Regarding claim 16, Fujimoto (fig. 2E) teaches the light-emitting element of claim 14, wherein a third surface (top surface of layer 106) of the second semiconductor layer (106), which is an opposite surface of a fourth surface (bottom surface of layer 106) facing the active layer, is parallel to the first surface of the first semiconductor layer.
Regarding claim 17, Fujimoto (fig. 2E) teaches the light-emitting element of claim 16, further comprising at least one electrode layer (contact layer 108, [0068]) on at least one of the first surface or the third surface.
Regarding claim 18, Fujimoto teaches the light-emitting element of claim 17, wherein the insulating film (152) surrounds at least a portion of the electrode layer (108) on the third surface of the second semiconductor layer (fig. 2E).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto.
 Regarding claim 19, Fujimoto teaches wherein a length of the light-emitting element is 200 µm (length of 200 µm, [0070]), but does teach in a range of about 1 µm to about 10 µm.  
The above-cited claims differ from the prior art by using various process parameters (such as a length of the light-emitting element is in a range of about 1 µm to about 10 µm). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 20, Fujimoto teaches the length or thickness of the light emitting device is about 200 µm, ([0070]), but does not teach wherein a length of the first end portion of the insulating film (152) is about 100nm.
The above-cited claims differ from the prior art by using various process parameters (such as a length of the first end portion of the insulating film is about 100nm). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.

Allowable Subject Matter
Claims 2-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests further comprising a first insulating layer on at least a portion of the first electrode and the second electrode, wherein the light-emitting element is directly on the first insulating layer (claim 2); a first barrier located between the first electrode and the substrate; and a second barrier located between the second electrode and the substrate, wherein the light-emitting element is located between the first barrier and the second barrier (claim 3); and a second insulating layer on the light-emitting element, wherein at least a portion of the first contact electrode is on the second insulating layer, and wherein at least a portion of the second contact electrode is on the second insulating layer (claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892